
	
		I
		111th CONGRESS
		1st Session
		H. R. 2054
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Sarbanes (for
			 himself, Mr. Grijalva,
			 Ms. Shea-Porter,
			 Mr. Stark,
			 Mr. Hare, Mr. Hinchey, Mr.
			 LoBiondo, Mr. Tierney,
			 Ms. Lee of California,
			 Mr. Hastings of Florida,
			 Mrs. Capps,
			 Ms. Bordallo,
			 Mr. Olver,
			 Mr. Holt, Mr. Kind, Ms.
			 Hirono, Mr. Van Hollen,
			 Mr. Polis of Colorado,
			 Mr. Sestak,
			 Mr. Connolly of Virginia,
			 Mr. Wu, Ms. Castor of Florida,
			 Mr. Blumenauer,
			 Mr. Lewis of Georgia,
			 Mr. Hinojosa,
			 Mr. Filner,
			 Mr. Scott of Virginia,
			 Mr. Bishop of New York,
			 Mr. Honda,
			 Mr. Yarmuth,
			 Mr. Serrano,
			 Mr. Moran of Virginia,
			 Ms. Matsui,
			 Mr. Ellison,
			 Ms. Clarke,
			 Mr. Sires,
			 Mr. Cummings,
			 Mr. Berman,
			 Mr. Michaud,
			 Ms. DeGette,
			 Mr. McGovern,
			 Mr. Courtney,
			 Mr. Ehlers, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding environmental education, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the No Child Left Inside Act of
			 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. References.
					Sec. 4. Authorization of appropriations.
					Title I—Environmental literacy plans
					Sec. 101. Development, approval, and implementation of State
				environmental literacy plans.
					Title II—Establishment of environmental education professional
				development grant programs
					Sec. 201. Environmental education professional development
				grant programs.
					Title III—Environmental education grant program to help build
				national capacity
					Sec. 301. Environmental education grant program to help build
				national capacity.
				
			2.FindingsThe Congress makes the following
			 findings:
			(1)Environmental
			 education is essential for—
				(A)enhancing student
			 learning and problem solving skills, especially in science;
				(B)creating
			 responsible and engaged citizens; and
				(C)producing
			 graduates who are prepared to address the challenges, adjustments, and
			 opportunities that will be present in the life and the workforce of the 21st
			 century due to threats to human health, economical development, biological
			 diversity, and national security arising from environmental stresses.
				(2)Studies
			 documenting the increasing indicators of nature deficit show that time spent
			 out of the classroom for learning during the school day is critical to the
			 intellectual, emotional, and physical health of children and that providing
			 students with quality opportunities to directly experience the natural world
			 can improve students’ overall readiness to learn and academic performance, as
			 well as self-esteem, personal responsibility, community involvement, personal
			 health (including child obesity issues), and understanding of nature.
			(3)Fewer and fewer
			 students are becoming involved in important environmental education courses,
			 classwork, and field investigations as an unintended consequence of the No
			 Child Left Behind Act of 2001.
			(4)Hands-on,
			 experience-based environmental education as part of the school curriculum
			 connects children to the natural world, and research supports that time spent
			 outdoors lessens the symptoms of Attention Deficit/Hyperactivity Disorder
			 (ADHD), reduces stress and aggression, helps children sleep better, and
			 improves physical health.
			(5)Environmental
			 education in the field as part of the regular school curriculum
			 gets kids outside contributing to healthy lifestyles through outdoor
			 recreation, exercise, play and experience in the natural world that is critical
			 to helping prevent obesity and address other related health problems.
			(6)Environmental
			 education for elementary and secondary school students is critical as our
			 Nation transitions to a green economy where manufacturing workers, as well as
			 architects, engineers, planners, scientists, business managers, financial
			 experts, lawyers, entrepreneurs, political leaders, resource managers, and
			 others, must be environmentally literate to succeed in a green economy.
			(7)Environmental
			 education provides critical tools for a 21st century workforce by providing
			 students with the skills to understand complex environmental issues so they may
			 make informed decisions in their own lives and find solutions for real world
			 challenges facing us as a nation. Business leaders also increasingly believe
			 that an environmentally literate workforce is critical to their long-term
			 success. Environmental education helps prepare students for real world
			 challenges.
			3.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.Authorization of
			 appropriations
			(a)AuthorizationThere is authorized to be appropriated to
			 carry out section 5622(g) and part E of title II of the Elementary and
			 Secondary Education Act of 1965, $100,000,000 for fiscal year 2010 and each of
			 the 4 succeeding fiscal years.
			(b)DistributionWith
			 respect to any amount appropriated under subsection (a) for a fiscal
			 year—
				(1)not more than 70
			 percent of such amount shall be used to carry out section 5622(g) of the
			 Elementary and Secondary Education Act of 1965 for such fiscal year; and
				(2)not less than 30
			 percent of such amount shall be used to carry out part E of title II of such
			 Act for such fiscal year.
				IEnvironmental
			 literacy plans
			101.Development,
			 approval, and implementation of State environmental literacy
			 plansPart D of title V (20
			 U.S.C. 7201 et seq.) is amended by adding at the end the following:
				
					22Environmental
				literacy plans
						5621.Environmental
				literacy plan requirementsIn
				order for any State educational agency, or a local educational agency served by
				a State educational agency, to receive grant funds, either directly or through
				participation in a partnership with a recipient of grant funds, under this
				subpart or part E of title II, the State educational agency shall meet the
				requirements regarding an environmental literacy plan under section
				5622.
						5622.State
				environmental literacy plans
							(a)Submission of
				plan
								(1)In
				generalNot later than 1 year after the date of enactment of the
				No Child Left Inside Act of
				2009, a State educational agency subject to the requirements of
				section 5621 shall, in consultation with State environmental agencies and State
				natural resource agencies, and with input from the public—
									(A)submit an
				environmental literacy plan for prekindergarten through grade 12 to the
				Secretary for peer review and approval that will ensure that elementary and
				secondary school students in the State are environmentally literate; and
									(B)begin the
				implementation of such plan in the State.
									(2)Existing
				plansA State may satisfy the requirement of paragraph (1)(A) by
				submitting to the Secretary for peer review an existing State plan that has
				been developed in cooperation with a State environmental or natural resource
				management agency, if such plan complies with this section.
								(b)Plan
				objectivesA State environmental literacy plan shall meet the
				following objectives:
								(1)Prepare students
				to understand, analyze, and address the major environmental challenges facing
				the students' State and the United States.
								(2)Provide field
				experiences as part of the regular school curriculum and create programs that
				contribute to healthy lifestyles through outdoor recreation and sound
				nutrition.
								(3)Create
				opportunities for enhanced and on-going professional development for teachers
				that improves the teachers’—
									(A)environmental
				subject matter knowledge; and
									(B)pedagogical skills
				in teaching about environmental issues, including the use of—
										(i)interdisciplinary,
				field-based, and research-based learning; and
										(ii)innovative
				technology in the classroom.
										(c)Contents of
				planA State environmental literacy plan shall include each of
				the following:
								(1)A description of
				how the State educational agency will measure the environmental literacy of
				students, including—
									(A)relevant State
				academic content standards and content areas regarding environmental education,
				and courses or subjects where environmental education instruction will be
				integrated throughout the prekindergarten to grade 12 curriculum; and
									(B)a description of
				the relationship of the plan to the secondary school graduation requirements of
				the State.
									(2)A description of
				programs for professional development for teachers to improve the
				teachers’—
									(A)environmental
				subject matter knowledge; and
									(B)pedagogical skills
				in teaching about environmental issues, including the use of—
										(i)interdisciplinary,
				field-based, and research-based learning; and
										(ii)innovative
				technology in the classroom.
										(3)A description of
				how the State educational agency will implement the plan, including securing
				funding and other necessary support.
								(d)Plan
				updateThe State environmental literacy plan shall be revised or
				updated by the State educational agency and submitted to the Secretary not less
				often than every 5 years or as appropriate to reflect plan
				modifications.
							(e)Peer review and
				secretarial approvalThe Secretary shall—
								(1)establish a peer
				review process to assist in the review of State environmental literacy
				plans;
								(2)appoint
				individuals to the peer review process who—
									(A)are representative
				of parents, teachers, State educational agencies, State environmental agencies,
				State natural resource agencies, local educational agencies, and
				nongovernmental organizations; and
									(B)are familiar with
				national environmental issues and the health and educational needs of
				students;
									(3)include, in the
				peer review process, appropriate representatives from the Department of
				Commerce, Department of Interior, Department of Energy, the Environmental
				Protection Agency, and other appropriate Federal agencies, to provide
				environmental expertise and background for evaluation of the State
				environmental literacy plan;
								(4)approve a State
				environmental literacy plan not later than 120 days after the plan’s submission
				unless the Secretary determines that the State environmental literacy plan does
				not meet the requirements of this section;
								(5)immediately notify
				the State if the Secretary determines that the State environmental literacy
				plan does not meet the requirements of this section, and state the reasons for
				such determination;
								(6)not decline to
				approve a State environmental literacy plan before—
									(A)offering the State
				an opportunity to revise the State environmental literacy plan;
									(B)providing
				technical assistance in order to assist the State to meet the requirements of
				this section; and
									(C)providing notice
				and an opportunity for a hearing; and
									(7)have the authority
				to decline to approve a State environmental literacy plan for not meeting the
				requirements of this part, but shall not have the authority to require a State,
				as a condition of approval of the State environmental literacy plan, to—
									(A)include in, or
				delete from, such State environmental literacy plan 1 or more specific elements
				of the State academic content standards under section 1111(b)(1); or
									(B)use specific
				academic assessment instruments or items.
									(f)State
				revisionsThe State educational agency shall have the opportunity
				to revise a State environmental literacy plan if such revision is necessary to
				satisfy the requirements of this section.
							(g)Grants for
				implementation
								(1)Program
				authorizedFrom amounts appropriated for this subsection, the
				Secretary shall award grants, through allotments in accordance with the
				regulations described in paragraph (2), to States to enable the States to award
				subgrants, on a competitive basis, to local educational agencies and eligible
				partnerships (as such term is defined in section 2502) to support the
				implementation of the State environmental literacy plan.
								(2)RegulationsThe
				Secretary shall promulgate regulations implementing the grant program under
				paragraph (1), which regulations shall include the development of an allotment
				formula that best achieves the purposes of this subpart.
								(3)Administrative
				expensesA State receiving a grant under this subsection may use
				not more than 2.5 percent of the grant funds for administrative
				expenses.
								(h)Reporting
								(1)In
				generalNot later than 2 years after approval of a State
				environmental literacy plan, and every 2 years thereafter, the State
				educational agency shall submit to the Secretary a report on the implementation
				of the State plan.
								(2)Report
				requirementsThe report required by this subsection shall
				be—
									(A)in the form
				specified by the Secretary;
									(B)based on the
				State's ongoing evaluation activities; and
									(C)made readily
				available to the
				public.
									.
			IIEstablishment of
			 environmental education professional development grant programs
			201.Environmental
			 education professional development grant programsTitle II (20 U.S.C. 6601 et seq.) is amended
			 by adding at the end the following:
				
					EEnvironmental
				education professional development grant programs
						2501.PurposeThe purpose of this part is to ensure the
				academic achievement of students in environmental literacy through the
				professional development of teachers and educators.
						2502.Grants for
				enhancing education through environmental education
							(a)Definition of
				eligible partnershipIn this section, the term eligible
				partnership means a partnership that—
								(1)shall include a
				local educational agency; and
								(2)may
				include—
									(A)the teacher
				training department of an institution of higher education;
									(B)the environmental
				department of an institution of higher education;
									(C)another local
				educational agency, a public charter school, a public elementary school or
				secondary school, or a consortium of such schools;
									(D)a Federal, State,
				regional, or local environmental or natural resource management agency that has
				demonstrated effectiveness in improving the quality of environmental education
				teachers; or
									(E)a nonprofit
				organization that has demonstrated effectiveness in improving the quality of
				environmental education teachers.
									(b)Grants
				authorized
								(1)Program
				authorizedFrom amounts appropriated for this subsection, the
				Secretary shall award grants, through allotments in accordance with the
				regulations described in paragraph (2), to States whose State environmental
				literacy plan has been approved under section 5622, to enable the States to
				award subgrants under subsection (c).
								(2)RegulationsThe
				Secretary shall promulgate regulations implementing the grant program under
				paragraph (1), which regulations shall include the development of an allotment
				formula that best achieves the purposes of this subpart.
								(3)Administrative
				expensesA State receiving a grant under this subsection may use
				not more than 2.5 percent of the grant funds for administrative
				expenses.
								(c)Subgrants
				authorized
								(1)Subgrants to
				eligible partnershipsFrom amounts made available to a State
				educational agency under subsection (b)(1), the State educational agency shall
				award subgrants, on a competitive basis, to eligible partnerships serving the
				State, to enable the eligible partnerships to carry out the authorized
				activities described in subsection (e) consistent with the approved State
				environmental literacy plan.
								(2)DurationThe
				State educational agency shall award each subgrant under this part for a period
				of not more than 3 years beginning on the date of approval of the State’s
				environmental literacy plan under section 5622.
								(3)Supplement, not
				supplantFunds provided to an eligible partnership under this
				part shall be used to supplement, and not supplant, funds that would otherwise
				be used for activities authorized under this part.
								(d)Application
				requirements
								(1)In
				generalEach eligible partnership desiring a subgrant under this
				part shall submit an application to the State educational agency, at such time,
				in such manner, and accompanied by such information as the State educational
				agency may require.
								(2)ContentsEach
				application submitted under paragraph (1) shall include—
									(A)the results of a
				comprehensive assessment of the teacher quality and professional development
				needs, with respect to the teaching and learning of environmental
				content;
									(B)an explanation of
				how the activities to be carried out by the eligible partnership are expected
				to improve student academic achievement and strengthen the quality of
				environmental instruction;
									(C)a description of
				how the activities to be carried out by the eligible partnership—
										(i)will be aligned
				with challenging State academic content standards and student academic
				achievement standards in environmental education, to the extent such standards
				exist, and with the State's environmental literacy plan under section 5622;
				and
										(ii)will advance the
				teaching of interdisciplinary courses that integrate the study of natural,
				social, and economic systems and that include strong field components in which
				students have the opportunity to directly experience nature;
										(D)a description of
				how the activities to be carried out by the eligible partnership will ensure
				that teachers are trained in the use of field-based or service learning to
				enable the teachers—
										(i)to
				use the local environment and community as a resource; and
										(ii)to enhance
				student understanding of the environment and academic achievement;
										(E)a description
				of—
										(i)how
				the eligible partnership will carry out the authorized activities described in
				subsection (e); and
										(ii)the eligible
				partnership's evaluation and accountability plan described in subsection (f);
				and
										(F)a description of
				how the eligible partnership will continue the activities funded under this
				part after the grant period has expired.
									(e)Authorized
				activitiesAn eligible partnership shall use the subgrant funds
				provided under this part for 1 or more of the following activities related to
				elementary schools or secondary schools:
								(1)Creating
				opportunities for enhanced and ongoing professional development of teachers
				that improves the environmental subject matter knowledge of such
				teachers.
								(2)Creating
				opportunities for enhanced and ongoing professional development of teachers
				that improves teachers’ pedagogical skills in teaching about the environment
				and environmental issues, including in the use of—
									(A)interdisciplinary,
				research-based, and field-based learning; and
									(B)innovative
				technology in the classroom.
									(3)Establishing and
				operating environmental education summer workshops or institutes, including
				follow-up training, for elementary and secondary school teachers to improve
				their pedagogical skills and subject matter knowledge for the teaching of
				environmental education.
								(4)Developing or
				redesigning more rigorous environmental education curricula that—
									(A)are aligned with
				challenging State academic content standards in environmental education, to the
				extent such standards exist, and with the State environmental literacy plan
				under section 5622; and
									(B)advance the
				teaching of interdisciplinary courses that integrate the study of natural,
				social, and economic systems and that include strong field components.
									(5)Designing programs
				to prepare teachers at a school to provide mentoring and professional
				development to other teachers at such school to improve teacher environmental
				education subject matter and pedagogical skills.
								(6)Establishing and
				operating programs to bring teachers into contact with working professionals in
				environmental fields to expand such teachers’ subject matter knowledge of, and
				research in, environmental issues.
								(7)Creating
				initiatives that seek to incorporate environmental education within teacher
				training programs or accreditation standards consistent with the State
				environmental literacy plan under section 5622.
								(8)Promoting outdoor
				environmental education activities as part of the regular school curriculum and
				schedule in order to further the knowledge and professional development of
				teachers and help students directly experience nature.
								(f)Evaluation and
				accountability plan
								(1)In
				generalEach eligible partnership receiving a subgrant under this
				part shall develop an evaluation and accountability plan for activities
				assisted under this part that includes rigorous objectives that measure the
				impact of the activities.
								(2)ContentsThe
				plan developed under paragraph (1) shall include measurable objectives to
				increase the number of teachers who participate in environmental education
				content-based professional development activities.
								(g)ReportEach
				eligible partnership receiving a subgrant under this part shall report
				annually, for each year of the subgrant, to the State educational agency
				regarding the eligible partnership’s progress in meeting the objectives
				described in the accountability plan of the eligible partnership under
				subsection
				(f).
							.
			IIIEnvironmental
			 education grant program to help build national capacity
			301.Environmental
			 education grant program to help build national capacityPart D of title V (20 U.S.C. 7201 et seq.)
			 (as amended by section 101) is further amended by adding at the end the
			 following:
				
					23Environmental
				education grant program
						5631.PurposesThe purposes of this subpart are—
							(1)to prepare children to understand and
				address major environmental challenges facing the United States; and
							(2)to strengthen environmental education as an
				integral part of the elementary school and secondary school curriculum.
							5632.Grant program
				authorized
							(a)Definition of
				eligible partnershipIn this section, the term eligible
				partnership means a partnership that—
								(1)shall include a
				local educational agency; and
								(2)may
				include—
									(A)the teacher
				training department of an institution of higher education;
									(B)the environmental
				department of an institution of higher education;
									(C)another local
				educational agency, a public charter school, a public elementary school or
				secondary school, or a consortium of such schools;
									(D)a Federal, State,
				regional, or local environmental or natural resource management agency, or park
				and recreation department, that has demonstrated effectiveness, expertise, and
				experience in the development of the institutional, financial, intellectual, or
				policy resources needed to help the field of environmental education become
				more effective and widely practiced; and
									(E)a nonprofit
				organization that has demonstrated effectiveness, expertise, and experience in
				the development of the institutional, financial, intellectual, or policy
				resources needed to help the field of environmental education become more
				effective and widely practiced.
									(b)Grants
				authorized
								(1)In
				generalThe Secretary is authorized to award grants, on a
				competitive basis, to eligible partnerships to enable the eligible partnerships
				to pay the Federal share of the costs of activities under this subpart.
								(2)DurationEach
				grant under this subpart shall be for a period of not less than 1 year and not
				more than 3 years.
								5633.ApplicationsEach eligible partnership desiring a grant
				under this subpart shall submit to the Secretary an application that
				contains—
							(1)a plan to
				initiate, expand, or improve environmental education programs in order to make
				progress toward meeting—
								(A)challenging State
				academic content standards and student academic achievement standards in
				environmental education, to the extent such standards exist; and
								(B)academic standards
				that are aligned with the State's environmental literacy plan under section
				5622; and
								(2)an evaluation and
				accountability plan for activities assisted under this subpart that includes
				rigorous objectives that measure the impact of activities funded under this
				subpart.
							5634.Use of
				fundsGrant funds made
				available under this subpart shall be used for 1 or more of the
				following:
							(1)Developing and
				implementing State curriculum frameworks for environmental education that
				meet—
								(A)challenging State
				academic content standards and student academic achievement standards for
				environmental education, to the extent such standards exist; and
								(B)academic standards
				that are aligned with the State's environmental literacy plan under section
				5622.
								(2)Replicating or
				disseminating information about proven and tested model environmental education
				programs that—
								(A)use the
				environment as an integrating theme or content throughout the curriculum;
				or
								(B)provide
				integrated, interdisciplinary instruction about natural, social, and economic
				systems along with field experience that provides students with opportunities
				to directly experience nature in ways designed to improve students’ overall
				academic performance, personal health (including addressing child obesity
				issues), and understanding of nature.
								(3)Developing and
				implementing new policy approaches to advancing environmental education at the
				State and national level.
							(4)Conducting studies
				of national significance that—
								(A)provide a
				comprehensive, systematic, and formal assessment of the state of environmental
				education in the United States;
								(B)evaluate the
				effectiveness of teaching environmental education as a separate subject, and as
				an integrating concept or theme; or
								(C)evaluate the
				effectiveness of using environmental education-based field-based learning,
				service learning or outdoor experiential learning in helping improve—
									(i)student academic
				achievement in mathematics, reading or language arts, science, or other core
				academic subjects;
									(ii)student
				behavior;
									(iii)student
				attendance; and
									(iv)secondary school
				graduation rates.
									(5)Executing projects
				that advance widespread State and local educational agency adoption and use of
				environmental education content standards.
							5635.Reports
							(a)Eligible
				partnership reportIn order to continue receiving grant funds
				under this subpart after the first year of a multiyear grant under this
				subpart, the eligible partnership shall submit to the Secretary an annual
				report that—
								(1)describes the
				activities assisted under this subpart that were conducted during the preceding
				year;
								(2)demonstrates that
				progress has been made in helping schools to meet the State academic standards
				for environmental education described in section 5634(1); and
								(3)describes the
				results of the eligible partnership's evaluation and accountability
				plan.
								(b)Report to
				CongressNot later than 2 years after the date of enactment of
				the No Child Left Inside Act of 2009 and annually thereafter, the Secretary
				shall submit a report to Congress that—
								(1)describes the
				programs assisted under this subpart;
								(2)documents the
				success of such programs in improving national and State environmental
				education capacity; and
								(3)makes such
				recommendations as the Secretary determines appropriate for the continuation
				and improvement of the programs assisted under this subpart.
								5636.Administrative
				provisions
							(a)Federal
				shareThe Federal share of a grant under this subpart shall not
				exceed—
								(1)90 percent of the
				total costs of the activities assisted under the grant for the first year for
				which the program receives assistance under this subpart; and
								(2)75 percent of such
				costs for each of the second and third years.
								(b)Administrative
				expensesNot more than 7.5 percent of the grant funds made
				available to an eligible partnership under this subpart for any fiscal year may
				be used for administrative expenses.
							(c)Availability of
				fundsAmounts made available to the Secretary to carry out this
				subpart shall remain available until expended.
							5637.Supplement,
				not supplantFunds made
				available under this subpart shall be used to supplement, and not supplant, any
				other Federal, State, or local funds available for environmental education
				activities.
						.
			
